Title: From George Washington to Christopher Ludwick, 5 September 1777
From: Washington, George
To: Ludwick, Christopher



Sir,
Wilmington [Del.] September 5th 1777

Mr Stewart Comy Genl of Issues has shown me a letter from him to you of yesterday’s date, desiring you to repair to Camp, leaving the ovens at Morristown under the direction of some other person if you can find a proper one; and directing you also in your way to call at Pitstown and Coryells, and forward all the bread from those places by water to Camp, or near it. It is my wish, you should punctually comply with these instructions, and use all the dispatch you can in coming yourself & in sending on the bread, for which there is an indispensible necessity. And When you come to Philadelphia, I would have you set as many ovens as you can procure to work in baking hard bread. I am Sir Your humble servt.
